Third District Court of Appeal
                              State of Florida

                          Opinion filed April 19, 2017.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D16-892
    Lower Tribunal Nos. 11-3023; 12-22398; 12-22399; 12-2121; 15-19683
                            ________________


                          Angelo Demetri Cuff,
                                     Appellant,

                                        vs.

                           The State of Florida,
                                     Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Daryl E.
Trawick, Judge.

     Evan Crawford, for appellant.

      Pamela Jo Bondi, Attorney General, and Kayla H. McNab, Assistant
Attorney General, for appellee.


Before ROTHENBERG, FERNANDEZ, and LOGUE, JJ.

     PER CURIAM.
      Angelo Demetri Cuff appeals the revocation of his probation and the

resulting fifteen-year concurrent prison sentences for several offenses. Because

Cuff failed to raise his arguments challenging the sentences below, we affirm

without prejudice to Cuff’s right to file an appropriate motion under Florida Rule

of Criminal Procedure 3.800(a). See Brannon v. State, 850 So. 2d 452 (Fla. 2003);

Sanders-Bashui v. State, 124 So. 3d 1041 (Fla. 3d DCA 2013).

      Affirmed.




                                        2